DETAILED ACTION
Applicant’s amendments and remarks, filed April 20, 2022, are fully acknowledged by the Examiner. Currently, claims 1-28 are pending with claims 2 and 6-28 amended.
The Examiner notes that, with respect to the renumbering of claims in the April 20, 2022 claim listing, the renumbering set forth therein via the amendments accurately reflects the original claim numbering set forth in the July 16, 2020 claim listing and corrects the noted issues with the inconsistencies in the claim numbers set forth in the December 20, 2021 Non-Final Office Action. 
The Examiner notes that Applicant’s amendments to claim 2 have obviated the previously-filed priority issue and drawing objection set forth with respect to that claim. Similarly, Applicant’s amendments to the claims have obviated the previously-filed rejections under 35 U.S.C. 112(b). 
The following is a complete response to the April 20, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on April 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,716,587 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The acceptance of the terminal disclaimer is sufficient to obviate the previously-filed obviousness type double patenting rejection in the December 20, 2021 Non-Final Office Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rita Lin on June 13, 2022.

The application has been amended as follows: 
Please cancel claims 14-16 and 27 from further consideration.
Please amend paragraph [0001] of the Specification to read as: “The application is a continuation of United States Application No. 14/738,878, now United States Patent No. 10,716,587, which claims the benefit of United States Provisional Application No. 62/012/216, filed on June 13, 2014, both of which are incorporated by reference herein in their entirety.”

Allowable Subject Matter
Claims 1-13, 17-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Horrell (US Pat. Pub. 2008/0147058) was cited by the Examiner against a number of the previously-pending claims. However, the Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in any of independent claims 1, 6, 11 and 17. Specifically, while prior art devices such as Horrell include an electrode and a light element, the prior art is deficient in reciting each and every functional and structural limitation set forth in each independent claim and including that the electrode tip terminates at the light central axis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794